DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

 Claim Objections
Claim 20 has an incorrect status identifier. See MPEP 714(II)(C).
Claim 20 has been amended as though claim 19 were amended in a manner consequent with the amendments to claims 1 and 14, but claim 19 has not been amended. Claim 20 would be allowable if claim 19 were so amended, so no rejection is presented here under the assumption the absence of amendment to claim 19 is a simple omission (see Examiner Note below for more details).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bhola (2005/0165388) in view of O’Beirne (US 2012/0271339).
Regarding claim 19, Bhola discloses a cryosurgical (paragraph [0069 ]) balloon catheter system and method of using the system (e.g. figs. 2, 3A). All balloons have balloon interiors and are capable of undergoing inflation cycles. The system includes a fluid source and a controller for controlling fluid to the balloon (which can be made from polyurethane, [0124], see also [0159]) such that the pressure of the fluid results in the balloon having a particular diameter ([0089]). Bhola teaches that compliant balloons allow for a wide range of working diameters thus facilitating the treatment of different patients, or different vessels in the same patient, with the same balloon catheter ([0090]). While Bhola does not disclose many details of the cryosurgical balloon catheter embodiment, cryogenic fluid sources are understood to be contemplated since they are borderline generic in cryosurgery. Bhola does not disclose the control system controls the fluid to have a first inflation pressure which is selected based on a number of inflation cycles undergone by the balloon. However, the fact that complaint balloons stretch out as they are used is well-known in the art. O’Beirne, for example, discloses this ([0004], note that this is in the “background of the invention”). Thus a person of ordinary skill in the art would recognize that, since the vessels to be treated in a particular person have a specific diameter, the pressure necessary for the balloon to achieve that diameter depends on the size of the balloon. For example, a compliant balloon smaller than the vessel will need a higher pressure to reach the diameter of the vessel than a balloon that is equal to or larger than the vessel. Therefore, before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the system of Bhola to account for the number of times the balloon has been inflated, which is known to increase the size of the balloon as taught by O’Beirne, when considering what pressure will cause the balloon to reach a particular diameter related to the diameter of vessel of a particular size to produce the predictable result of ensuring that over the lifespan of the system it can be used to safely and effectively treat tissue. The pressure in a cryoballoon is dependent on the pressure of a delivered cryofluid (see Conclusion of a previous Action for example reference) such that the method of using the system Bhola-O’Beirne involves the step of controlling the delivery of a cryofluid depending on the number of inflation cycles.

 Allowable Subject Matter
Claims 1, 3-18 and 21 are allowed. Claim 19 would be allowable if amended in a manner consequent with claims 1 and 14, which would also correct the issue with claim 20.

Examiner Note
 Based on the amendments to claims 1, 14 and 20, and the fact that there are no arguments that the rejection of claim 19 is improper, the examiner assumes the lack of amendment to claim 19 is a simple omission. However, the examiner has attempted on numerous occasions to contact Applicant (using the contact information provided at the end of the Remarks) to explain the issues, and to potentially correct them by examiner’s amendment, following both the after-final response and the filing of the RCE, but the examiner’s phone calls were not returned.  

Conclusion  
 All the rejected claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all rejected claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794